DETAILED ACTION Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 36 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.           Claim 36 is unclear as it is not clear if text was inadvertently omitted between the words “comprising” and “comprises”.
Claim Rejections - 35 USC § 103
2.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.        Claims 1, 4-6, 14, 29, 35, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2016-0133710 (Jeon) taken together with U.S. Patent No. 1193334 (Acheson).      Regarding Claims 1 and 29, Jeon discloses a cold-brew coffee brewing system (large cold brew extraction device; translation of title) and process of using same, the system comprising: a brew tank assembly (extraction plant 10 components shown in FIGS. 6 and 7), comprising: a tank body (main body 100; FIGS. 6 and 7) with an interior volume including a bed volume to contain a bed of the coffee grounds during cold- cold-brew coffee (internal space between filter 120 and fertilizer network 121 for holding coffee grounds; FIGS. 6 and 7; translation of paragraph beginning “Because of him to at the time of coffee extraction... ."); a top cover disposed to enclose the bed volume from above during a said cold-brewing cycle and being selectively removable to access the interior volume to load coffee grounds in the bed volume for a said cold-brewing cycle (cover 800 removable to input coffee grounds; FIGS. 6 and 7; translation of paragraph beginning “The minute description cover (800) will be able to input the coffee grounds... ."); and a fluid-permeable support structure below the bed volume and on which the bed of the coffee grounds is supported in the interior volume during a said cold-brewing cycle (enemy layer 121 comprising wire net 121a, filter paper 120, and wire net 121b; FIGS. 6 and 7; translation of paragraph beginning “The minute description main body (100) internal space (to 110)... ."), wherein the cold-brew coffee flows through the fluid-permeable support structure during a said cold-brewing cycle (FIG. 7 makes the flow of water and coffee through enemy layer 121 apparent.); a feed water distribution system in fluid communication with the interior volume and configured to distribute a dispersion of feed water over a top surface area of the bed of the coffee grounds disposed in the bed volume during a said cold-brewing cycle (participle body 200 shown in FIG. 7 spraying feed water over the top surface of the bed of coffee grounds); and a tank support structure supporting the tank body in an elevated position during said cold-brewing cycle (Although not shown nor described, it is apparent that there must be some form of support to hold main body 100 above discharge pipe 300 as shown in FIG. 7.); wherein the top cover is selectively removable to access the interior volume from above through an open top end of the tank body to  removable to input coffee grounds; FIGS. 6 and 7; translation of paragraph beginning "The minute description cover (800) will be able to input the coffee grounds... ."); and in the elevated position the tank body has a vertical clearance below the open bottom end of the tank body to receive a waste container below the interior volume to receive the used said coffee grounds removed from the interior volume through the open bottom end of the tank body (FIG. 7 shows main body 100 having a vertical clearance below an opening [where discharge hose 600 is attached at the bottom end of main body 100 that allows reception of a waste container to receive used coffee grounds from main body 100).  Jeon further discloses the method of using same comprising loading coffee grounds into the tank body to provide a bed of coffee grounds therein (cover 800 removable to input coffee grounds; FIGS. 6 and 7; translation of paragraph beginning “The minute description cover (800) will be able to input the coffee grounds... ."); water being dispersed over the top surface of said bed (participle body 200 shown in FIG. 7 spraying feed water over the top surface of the bed of coffee grounds) inherently enough to complete the cold brewing cycle and water said water naturally passes (i.e. percolates) through the coffee grounds; and collecting the cold brewed coffee liquid (e.g. via 600).   Jeon does not explicitly disclose that the fluid-permeable support structure being selectively removable from below the bed volume with the tank body supported in the elevated position by the tank support structure for removal of used said coffee grounds from the interior volume through an open bottom end of the tank body following a said cold-brewing cycle as well as the method step of removing said fluid-permeable support structure to remove used coffee grounds.  Acheson to allow enemy layer (121) to be removed from below the bed volume with the tank body supported in the elevated position for removal of used coffee grounds from the interior volume through an open bottom end of the tank body following a cold-brewing cycle, the motivation being to provide impenetrability to bacteria, and a hard and smooth surface readily and thoroughly cleaned by scrubbing, scalding, or other treatment (page 1, line 104-page 2, line 3).           Claim 29 further calls for the collection of from 2 to 20 liters of cold brew coffee per kilogram of the coffee grounds.  It is not seen where such limitation would provide for a patentable distinction, and it would have been further obvious to have arrived at such through routine experimentation depending on, for example, the particular flavor/strength of the cold brew coffee desired.         Regarding Claim 4, modified Jeon discloses the cold-brew coffee brewing system of claim 2, wherein when connected to the tank body the fluid-permeable support structure is supported by the tank body (FIG. 7 shows enemy layer 121 supported by the outer wall of main body 100).  Jeon fails to explicitly disclose wherein the fluid-permeable support structure is removably connected to the tank body.  It would have been further obvious to have had the fluid-permeable support structure be removably connected to the tank body, since separating parts that were once integral .
       Regarding Claim 6, modified Jeon discloses the cold-brew coffee brewing system of claim 5, wherein the brew tank assembly comprises a collection funnel disposed to receive the cold-brew coffee exiting from the fluid-permeable support structure during a said cold-brewing cycle (FIG. 7 shows a collection funnel disposed below enemy layer 121 in such a way that it receives the cold-brew coffee exiting from enemy layer 121.), the collection funnel including a fluid outlet through which the cold-brew coffee exits the brew tank assembly during a said cold-brewing cycle (discharge hose 600; FIG. 7). Jeon fails to explicitly disclose the collection funnel being selectively removable from the brew tank assembly together with or separate from the fluid-permeable support structure to permit removal of the used coffee grounds from the interior volume following a said cold-brewing cycle.  It would have been further obvious to have had the collection funnel be selectively removable from the brew tank assembly together with or separate 
       Regarding Claims 14, 35, and 36, modified Jeon discloses the cold-brew coffee brewing system of claim 1, wherein: the feed water distribution system comprises a fluid spray head disposed in the interior volume of the tank to spray the dispersion of feed water (participle body 200 shown in FIG. 7 disposed in the interior of main body 100); but does not explicitly disclose that the spray head is supported on a vertically adjustable support that is vertically adjustable to raise and lower the elevation of the spray head in the interior volume to permit setting a vertical standoff between the spray head and a top surface of the bed of the coffee grounds in the bed volume during a said cold-brewing cycle, same being actively adjusted during the method of brewing.  It would have been further obvious to have had the spray head supported on a vertically adjustable support that is vertically adjustable to raise and lower the elevation of the spray head in the interior volume to permit setting a vertical standoff between the spray head and a top surface of the bed of the coffee grounds in the bed volume during a said cold-brewing cycle as well as an active use of same in a method of producing a beverage therein, since the provision of adjustability, where needed, involves only routine skill in the art. The motivation for doing so would be to provide more control                                                         Double Patenting
4.        The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

5.       Claims 1, 4-8, 14, 17, 18, 22-24, and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10517314. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are generic to or broadly encompass said claims of U.S. Patent No. 10517314.  In particular, said instant claims substantially recite the limitations of claims 1-19 of U.S. Patent No. 10517314 but are further broad enough to include all other limitations set forth in said claims 1-19.6.       Claims 29-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20 and 21 of U.S. Patent No. 10517314. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are generic to or broadly encompass said claims of U.S. Patent No. 10517314.  In particular, said instant claims substantially recite the limitations of claims 20 and 21 of U.S. Patent No. 10517314 but are further broad enough to include all other limitations set forth in said claims 20 and 21.                                              Allowable Subject Matter
7.         Claims 32-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.            The prior art of record neither discloses nor teaches the particular method as set forth in claims 32 and 33 with limitations of claim 29 and, in particularly, the method using the swing arm assembly as recited.            The prior art of record neither discloses nor teaches the particular method as set forth in claim 34 with limitations of claim 29 and, in particularly, the method using the collection funnel as recited.






Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /ANTHONY J WEIER/ Primary Examiner, Art Unit 1792                                                                                                                                                                                                       


Anthony Weier
October 22, 2021